Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2016188053 A) in view of Knox et al. (US 2019/0359098 A1).
As per claim 1, Watanabe discloses: a transport movable body for transporting an occupant, the transport movable body comprising:
a seat in which the occupant is to be seated (see Watanabe fig. 1 and Abstract “driver of own vehicle”);
a reception portion configured to receive road condition information generated by a precedent vehicle (see Watanabe fig. 1-2 and Abstract “vehicle with radio communication with preceding vehicle, receiving information relating to road surface conditions”). 
Watanabe discloses the invention as detailed above. 
Watanabe further discloses adjust the vehicle state (i.e., travel speed) based upon information collected from the preceding vehicle. 

Nevertheless, Knox—who is in the same field--of endeavor discloses an adjustment portion configured to adjust a setting of the seat based on the road condition information received by the reception portion (see Knox at least Abstract and 1- 3C and ¶4- 10 “active suspension system outputting commands to actuator to control motion of the plant”). 
One or ordinary skill in the art would have been motivated, prior to the effective filing date of the given invention, to combine Knox’s vehicle active seat suspension system control mechanism with those of Watanabe’s in order to form a more user friendly and overall safer system (i.e., by minimizing the vibrations to the seat and ensuring less impact on the driver/passenger of the vehicle). 
Motivation for combining Watanabe with Knox not only comes from knowledge well known in the art, but also from Knox (see at least ¶ 2- 10).  
Both Watanabe and Knox disclose claim 2: further comprising an acquisition portion configured acquire occupant condition information indicative of a condition of the occupant, wherein the adjustment portion adjusts the setting of the seat based on the road condition information and the occupant condition information (see Watanabe fig. 1-2 and Abstract and see Knox at least Abstract and 1- 3C and ¶ 2- 10).  
	Motivation for combining Watanabe with Knox, in the instant claim, is the same as that in claim 1 above. 
Both Watanabe and Knox disclose claim 3: further comprising a cruise control portion configured to control travel of the transport movable body based on the road condition information received by the reception portion (see Watanabe fig. 1-2 and Abstract and see Knox at least Abstract and 1- 3C and ¶ 2- 10).  
	Motivation for combining Watanabe with Knox, in the instant claim, is the same as that in claim 1 above. 
Both Watanabe and Knox disclose claim 4: wherein the adjustment portion adjusts at least any of an inclination, a direction, and a height of the seat based on the road condition information received by the reception portion (see Watanabe fig. 1-2 and Abstract and see Knox at least Abstract and 1- 3C and ¶ 2- 10).  
	Motivation for combining Watanabe with Knox, in the instant claim, is the same as that in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591. The examiner can normally be reached 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663